IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


DERRICK K. RANDOLPH,

             Appellant,

 v.                                                         Case No. 5D16-2122

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed September 16, 2016

3.800 Appeal from the Circuit Court
for Lake County,
Don F. Briggs, Judge.

Michael A. Graves, Public Defender,
Tavares, for Appellant.

No Appearance for Appellee.


PER CURIAM.

      Derrick Randolph ("Appellant") appeals the trial court's denial of his Florida Rule

of Criminal Procedure 3.800(a) motion to correct his illegal sentence. We reverse and

remand for resentencing consistent with this opinion.

      In 2001, Appellant was convicted of second-degree murder for an offense

committed when he was 17 years old. The trial court sentenced Appellant to 100 years'

incarceration with 25 years minimum mandatory. Appellant filed this rule 3.800(a) motion,
arguing his sentence does not afford him a meaningful opportunity to obtain early release

based on demonstrated maturity and rehabilitation. The trial court denied Appellant's

motion, reasoning that because Appellant's sentence was discretionary, rather than

mandatory, it did not violate Miller v. Alabama, in which the Supreme Court determined

that the Eighth Amendment prohibits a sentencing structure mandating a life-without-

parole sentence for a juvenile homicide offender. 132 S.Ct. 2455, 2475 (2012).

       In light of Miller, our Legislature enacted new statutes to bring Florida's juvenile

sentencing framework into compliance with current juvenile sentencing jurisprudence.

See ch. 2014-220, Laws of Fla.1 The new juvenile sentencing framework requires that a

lengthy prison sentence provide for a hearing after a designated number of years to

determine whether a juvenile's demonstrated maturity and rehabilitation justifies

modification of the sentence. A juvenile whose sentence violates Miller is entitled to

retroactive application of this new sentencing framework. See, e.g., Horsley v. State, 160

So. 3d 393, 409-10 (Fla. 2015).

       Recently, our supreme court extended Miller to discretionary sentencing schemes:

"Even in a discretionary sentencing scheme, the sentencing court's exercise of discretion

before imposing a life sentence must be informed by consideration of the juvenile

offender's 'youth and its attendant circumstances' as articulated in Miller and now codified

in section 921.1401, Florida Statutes (2014)." Landrum v. State, 192 So. 3d 459, 460 (Fla.

2016) (citing Horsley, 160 So. 3d at 399).

       Based on the foregoing, we find that Appellant's 100-year sentence violates Miller

and its progeny. See Henry v. State, 175 So. 3d 675, 679-80 (Fla. 2015) (reversing



       1   Now codified in §§ 775.082, 921.1401, 921.1402, Fla. Stat. (2014).


                                             2
juvenile defendant's aggregate 90-year sentence); Gridine v. State, 175 So. 3d 672, 675

(Fla. 2015) (reversing juvenile defendant's 70-year sentence); Cook v. State, 190 So. 3d

215, 216 (Fla. 4th DCA 2016) (reversing juvenile defendant's 93-year sentence). Although

the sentencing court exercised discretion before imposing Appellant's sentence, our

supreme court has determined that discretionary sentences nonetheless implicate Miller.

See Landrum, 192 So. 3d at 460. Moreover, the sentencing court did not "take into

account how children are different, and how those differences counsel against irrevocably

sentencing them to a lifetime in prison." Miller, 132 S. Ct. at 2469 (footnote omitted).

Appellant received a 25-year minimum mandatory sentence, but there is no guarantee

that he will be released during his natural lifetime based upon demonstrated maturity and

rehabilitation. See Henry, 175 So. 3d at 680. Accordingly, we reverse and remand for

resentencing under chapter 2014-220, Laws of Florida. See Horsley, 160 So. 3d at 409-

10.


      REVERSED and REMANDED for RESENTENCING.


LAWSON, C.J., ORFINGER and WALLIS, JJ., concur.




                                           3